     Case 1:19-cr-10042-STA Document 79 Filed 05/24/21 Page 1 of 2                   PageID 447




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )       No. 19-cr-10042-STA
                                              )
THOMAS KELLEY BALLARD, III,                   )
                                              )
                Defendant.                    )


                             ORDER ON JURY QUESTIONNAIRE


         A jury trial is set to commence in this case on June 28, 2021. The Court hereby gives the

parties notice of its intent to use a concise jury questionnaire in advance of trial. The practice of

having the venire complete a questionnaire is useful in identifying possible juror conflicts and

exposing prejudicial bias before voir dire begins. The Court typically requests that the venire

complete the questionnaire the week before trial. The Clerk of Court then provides the parties

with a copy of the completed questionnaires on the Friday afternoon before the trial begins, in time

for counsel to review the questionnaires and use them during jury selection. While the Court has

its own standard jury questionnaire addressed to general background information, the Court

recognizes that special questions addressed to the unique facts of each case can also be appropriate.

         Consistent with its discretion “in deciding what questions should be asked on voir dire,”

the Court finds good cause to give the parties an opportunity to propose any special questions to

include on the questionnaire for this case. Mu’Min v. Virginia, 500 U.S. 415, 424 (1991). The

parties should submit requested special questions, if any, to the Court on or before June 4, 2021.

Once the Court has reviewed the parties’ proposals, the Court will decide which special questions
  Case 1:19-cr-10042-STA Document 79 Filed 05/24/21 Page 2 of 2                  PageID 448




to include in the questionnaire. The Clerk of Court will notify counsel when their copies of the

completed questionnaires will be available for pick-up.

       IT IS SO ORDERED.
                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: May 24, 2021




                                                2
